NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD B. SPENCER,                              No. 18-16261

                Plaintiff-Appellant,            D.C. No. 1:17-cv-01561-LJO-BAM

 v.
                                                MEMORANDUM*
W. M. KOKOL, Physician at SATF,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Edward B. Spencer appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Hamilton v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

      The district court properly dismissed Spencer’s action because Spencer

failed to allege facts sufficient to show that defendant was deliberately indifferent

to Spencer’s health condition. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th

Cir. 2004) (a prison official is deliberately indifferent only if he or she knows of

and disregards an excessive risk to inmate health; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

Cir. 2001) (district court need not accept as true allegations that contradict matters

properly subject to judicial notice or by exhibit).

      Spencer’s request to take judicial notice, set forth in his opening brief, is

denied as unnecessary.

      AFFIRMED.




                                           2                                    18-16261